




2014 Short-Term Incentive (STI) Plan


Purpose of the Plan
The purpose of the 2014 Short-Term Incentive Plan (the “Plan”) is to reward
Selected Participants (defined below) of Advanced Energy Industries, Inc. and
its subsidiaries (the “Company”) for the achievement of specific Company
strategic goals.
Effective Date
The Plan is in effect from January 1, 2014 to December 31, 2014 (“Plan Term”)
and supersedes all prior arrangements designed to provide annual incentive Bonus
Awards.
Definitions
For the purposes of this document only, the following definitions will apply:
“Board of Directors” shall mean the Board of Directors of the Company that has
delegated administration of the Plan to the Committee (defined below).
“Bonus Award” shall mean the actual award paid to a Selected Participant, as
determined by the Committee, paid in cash following the end of the Plan Term but
generally no later than 75 days from the end of the year during which the
applicable Plan Term ends.
"Committee” shall mean the Compensation Committee as appointed by the Board of
Directors to administer the Plan.
“Company” shall mean Advanced Energy Industries, Inc, a Delaware corporation,
including all affiliate and subsidiary companies.
“Fiscal Year” shall mean the 12-month period over which the Company measures
financial performance, and for purposes of this Plan, will extend from January
1, 2014 to December 31, 2014.
“Organizational Unit” shall mean one of the business units of the Company which
currently include the Solar Energy Business Unit, the Thin Film Business Unit
and Corporate.
“Plan” shall mean the 2014 Short-Term Incentive Plan whose characteristics are
presented herein.
“Plan Term” shall mean the one-year period of performance measurement in the
Plan, which will extend from January 1, 2014 to December 31, 2014.
“Selected Participant” shall mean regular, full-time employees of the Company
(typically assigned to tier levels 1, 2 and 3) who are deemed eligible and
selected by the Committee to participate in the Plan.
Eligibility
Participation is limited to Selected Participants who are not covered by any
other short-term incentive plan and are therefore eligible to participate in the
Plan.
Notwithstanding anything in the Plan to the contrary, and unless otherwise
determined by the Committee, an individual shall not be eligible to participate
in the Plan if such individual (a) performs services for the Company and is
classified or paid as an independent contractor by the Company or (b) performs
services for the Company pursuant to an agreement between the Company and any
other person or entity including an employee leasing organization.
To earn and be eligible for a Bonus Award, if any, a Selected Participant must
be actively employed in the eligible role as of October 1, 2014, and must be
employed and continue to be employed and provide the services required of their
position through the applicable Bonus Award payment date. Participants who
become eligible to participate in the Plan after the beginning of the Plan Term
(promoted, hired, rehired or converted from a non-employee status) may be
eligible for a Bonus Award payment on a prorated basis. If a Selected
Participant’s tier changes during the Plan Term, the target percentage used in
the calculation will reflect the tier the Selected Participant was in during the
majority of the Plan Term.
A condition precedent to earning any Bonus Award or prorated portion thereof is
continuous active employment, which shall include qualifying leaves of absence
through the Bonus Award payment date. Participants must be actively employed by
the Company on the date Bonus Awards are paid in order to earn a Bonus Award. A
Selected Participant whose employment is terminated, either voluntarily or
involuntarily, prior to an applicable Bonus Award payment date will not earn or
be eligible to receive any payment. Please note that irrespective of the terms
of this Plan, if the Selected Participant is subject to a Company-issued
executive change of control agreement (“CIC Agreements”), those terms may take
precedence in particular situations related to certain terminations and
associated payment of a Bonus Award.
Failure to comply with the Company’s policies and internal controls, including
but not limited to audit and control issues, may result in a loss of Bonus Award
eligibility and potentially termination of employment.




--------------------------------------------------------------------------------




Measures of Performance


Annual performance metrics have been established by the Company for 2014 based
on the Company’s 2014 Annual Operating Plan (AOP). The performance metrics
translate the business strategy into defined targets against which actual
business results are measured during the Fiscal Year. For the Plan Term, the
performance metrics to be measured are revenue, operating income (excluding
restructuring charges) and cash flow. The Plan performance metrics and related
weightings based on the Organizational Unit will be separately communicated to
the Selected Participants.


The threshold level of achievement for Corporate Operating Income for Fiscal
Year 2014, excluding restructuring charges, must be met in order to trigger any
payout of the Revenue and Operating Income portions of the Plan (regardless of
the Selected Participant’s assigned Business Unit). In addition to the Corporate
Operating Income (excluding restructuring charges) threshold being met, a
Business Unit is also required to achieve its relevant Operating Income
threshold for Fiscal Year 2014, excluding restructuring charges, in order to
trigger any payout of the Business Unit’s Revenue and Operating Income portions
of the Plan. Regardless of the level of Operating Income, excluding
restructuring charges, achieved, the Cash Flow portion of the target Bonus Award
may payout provided the relevant Business Unit Cash Flow threshold for the
Fiscal Year has been met or exceeded.


Once established, performance metrics normally shall not be changed during the
Plan Term. However, if the Committee determines that external changes or
unanticipated business conditions have materially affected the fairness of the
performance metrics, then one or more of the performance metrics or the weights
of such performance metrics may be modified on a prospective basis during the
Fiscal Year at the sole discretion of the Committee.


Bonus Award Calculation
Potential Bonus Awards are calculated as a percentage of the Selected
Participant's year-end annualized base salary. The annual target Bonus Award for
each tier level is as follows:
Tier Level
Annual Target
1 - CEO
100%
2 - EVP
2 - BU President
75%
3 - VP
45%



Furthermore, the target of each Business Unit top leader shall be split in the
proportion of 80% based on Business Unit results and 20% based upon Corporate
results.
A Selected Participant’s actual Bonus Award may vary above or below the target
level based on achievement of business results for their assigned Organizational
Unit (Business Unit).
At the end of the Plan Term, the Board of Directors will evaluate actual
business results against each established performance metric in order to
determine the final percentage of Bonus Award for which the Selected Participant
is eligible. Each performance metric will be evaluated separately based on
business results applying an achievement scale of 0% to 200%. The minimum levels
of achievement for Operating Income, excluding restructuring charges, for
Corporate and the Business Unit must be met in order to trigger payout of the
Revenue and Operating Income portions. Based upon actual results in each of the
areas, the achievement scale for each performance metric is as follows:
 
Weighted Payout Revenue*
Weighted Payout Operating Income*
Weighted Payout Cash Flow
Stretch
200%
200%
200%
Target
100%
100%
100%
Threshold
50%
50%
50%

*Assumes achievement of the Corporate Operating Income (excluding restructuring
charges) threshold as well as the Operating Income for the relevant Business
Unit.


Achievement percentages between the threshold and target and between target and
stretch levels will be interpolated based on actual results in each category to
determine the final achievement percentage for payout.


The final achievement percentage for each performance metric will be
independently multiplied by the performance metric weighting for the assigned
Business Unit, and then multiplied by the Selected Participant’s Bonus Award
target. The result of




--------------------------------------------------------------------------------




each of these calculations will be added to produce a final Bonus Award payout
percent. The final Bonus Award payout percent will be multiplied by the
Participant’s year-end annualized base salary resulting in a final Bonus Award
payment. No Participant in the Plan shall receive a Bonus Award payment greater
than 200% of the Participant’s target Bonus Award.


Method and Timing of Payment
Bonus Award payments, if any, are paid as soon as practicable after the Fiscal
Year-end review and authorization of the payments by the Committee but generally
no later than 75 days from the end of the year during which the applicable Plan
Term ends. Bonus Awards will be paid in cash.
The Bonus Award payment is subject to standard deductions and withholdings
specific to the Participant. Such deductions may include, but are not limited
to, any participant elections made by the Participant for deferrals through
payroll into the relevant qualified employer-sponsored Plans. Any such deferrals
will be made in accordance with the terms of the applicable tax qualified
employer-sponsored Plans.
U.S. Only: Notwithstanding the foregoing, if the payment of any Bonus Award at
the time specified herein would result in the adverse tax consequences described
in Section 409A(a)(1) of the Internal Revenue Code (the “Code”) as a result of
the recipient’s status as a “specified employee” (within the meaning of Section
409A of the Code), the time of such payment shall be automatically delayed to
the minimum extent necessary so that Section 409A(a)(1) of the Code will not
apply. The Company will withhold federal income tax at the flat IRS supplemental
wage rate plus applicable employment taxes and state taxes for Bonus Award
payments. For all benefits purposes such as Short-term Disability, Long-term
Disability or Life Insurance, earnings and/or income is defined by the plan
documents governing those plans. Bonus Awards are considered eligible earnings
for 401(k) contributions if the Participant has previously elected a bonus
deferral percentage.
Administration


The Committee will be responsible for the administration of the Plan. The
Committee is authorized to interpret the Plan, to prescribe, amend, and rescind
rules and regulations deemed advisable, and to make all other administrative
determinations necessary. Any decision of the Committee in the interpretation
and administration of the Plan, as described herein, shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.


General
The Committee reserves the right to define Company performance metrics and to
review, revise, amend, or terminate the Plan at any time without notice at its
sole discretion. Only the Committee has the ability to modify the Plan, and all
modifications to the Plan must be in writing and approved by the Board. Except
for certain limited exceptions with respect to CIC Agreements (as discussed
above), this Plan document supersedes any previous document you may have
received.
The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Selected Participants under the
Plan. The Plan shall constitute an “unfunded” plan of the Company.
In the event of any conflict between a Participant’s employment agreement with
the Company and this Plan, the terms of the Participant’s employment agreement
will control.
The provisions contained in this Plan set forth the entire understanding of the
Company with respect to the Plan and supersede any and all prior communications
between the Company and any employee with respect to the Plan.
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
Any questions regarding this Plan should be directed to the Human Resources
department.


Terms and Conditions - United States Only
This Plan does not constitute a guarantee of work, job status or employment for
any period of time. Your employment at Advanced Energy Industries, Inc. is at
will and either you or the Company may terminate the relationship at any time.
This document is not intended to create a contract of employment or commitment
of ongoing payment, express or implied.




